DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/17/2020, 04/20/2020, and 03/26/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 1, 3-6, 8-10 have been allowed.
	Claims 2, and 7 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ernest Huang on 08/20/2021.
	Examiners Amendment to Abstract as below:
Abstract
	        A platoon traffic system includes a plurality of platoons including vehicles on and from which passengers board and exit, and an operation management apparatus setting an operation schedule including assignment of the vehicles  to the plurality of platoons and management thereof.  The vehicles in each of the platoons integrally operate in accordance with the operation schedule along a track .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The reason to allowance of the claims over prior art of record are based on the applicant’s closet prior art of record Morita (US20170080963A1).
Morita discloses the control apparatus has an effective railcar number determination unit to determine number of effective railcars in each train, such that passenger transportation amount to be transported by train per unit time does not fall below necessary transportation amount, and the total number of effective railcars is made minimum. A control information generation unit generates control information for performing control so as to operate trains including effective railcars at predetermined intervals according determined to number of effective railcars.
In regards to claim 1, Morita either individually or in combination with other prior art fails to teach or render obvious a plurality of platoons including vehicles on and from which passengers board and exit; and an operation management apparatus setting an operation schedule including assignment of the vehicles to the plurality of platoons and managing operation of the plurality of platoons, wherein the vehicles in each of the platoons integrally operate in accordance with the operation schedule along a track including boarding and exiting points where passengers board and exit the vehicles, and addition and reduction of vehicles belonging to the platoon are enabled, the operation management apparatus accepts a boarding request for the vehicles, the request specifying the boarding and exiting points, and changes the operation schedule to reassign the vehicles belonging to the plurality of platoons, among the platoons 
In regards to claim 6, Morita either individually or in combination with other prior art fails to teach or render obvious controlling platoon traffic in which vehicles on and from which passengers board and exit travel while constituting a plurality of platoons, wherein the vehicles in each of the platoons integrally operate in accordance with an operation schedule along a track including boarding and exiting points where passengers board and exit the vehicles, and addition and reduction of vehicles belonging to the platoon are enabled, an operation management apparatus setting the operation schedule including assignment of the vehicles to the plurality of platoons and managing operation of the plurality of platoons accepts a boarding request for the vehicles, the request specifying the boarding and exiting points, and changes the operation schedule to reassign the vehicles belonging to the plurality of platoons, among the platoons on a basis of the boarding request and numbers of passengers allowed to board the vehicles, and, when passengers a number of which is larger than a number-of-passengers threshold for a first vehicle belonging to a first platoon are destined for a boarding and exiting point not passed through in accordance with an operation schedule for the first platoon, the operation management apparatus changes assignment of the first vehicle to a second platoon passing through the boarding and exiting point.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARDUL D PATEL/Primary Examiner, Art Unit 3662